Citation Nr: 0733807	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-15 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from June 1942 to October 1945.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision by the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  Pursuant to 38 U.S.C.A. § 7107(a) (West 2002 & Supp. 
2006) and 38 C.F.R. § 20.900(c) (2007), the Board has 
advanced the case on the docket.  


FINDINGS OF FACT

1.  The veteran died in November 2004; the certified cause of 
his death was pneumonia; the underlying causes were 
congestive heart failure and renal failure.

2.  At the time of his death the veteran's service connected 
disabilities were: Post-traumatic stress disorder (PTSD), 
rated 70 percent; bilateral hearing loss, rated 50 percent; 
tinnitus, rated 10 percent; mastectomy scar, rated 10 
percent; and renal glycosuria and residuals of hepatitis, 
each rated noncompensable; the combined rating was 90 
percent, and from May 2004 a total rating based on individual 
unemployability was assigned.

3.  Congestive heart failure and renal failure which were the 
underlying causes of the veteran's were not manifested in 
service or in the veteran's first postservice year, and are 
not shown to have been related to his service.

4.  It is not shown that the veteran's service connected 
disabilities caused or aggravated the disabilities that were 
the underlying causes of the veteran's death, or otherwise 
contributed to cause his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a December 2004 letter, the appellant was advised of the 
evidence and information necessary to substantiate her claim, 
the information required of her to enable VA to obtain 
evidence in support of her claim, the assistance that VA 
would provide to obtain evidence and information in support 
of her claim, and the evidence that she should submit if she 
did not desire VA to obtain such evidence on her behalf.  The 
VCAA letter informed the appellant that she should submit any 
medical evidence pertinent to her claim.  Although complete 
VCAA notice was not provided to the appellant prior to the 
initial adjudication in this matter, she has had ample 
opportunity to participate in the adjudicatory process and to 
supplement the record, and the claim was thereafter 
readjudicated.  See April 2006 statement of the case.  The 
appellant is not prejudiced by any notice timing deficiency.  

The veteran's service records are associated with his claims 
file, as are private pertinent treatment reports.  The 
appellant has not identified any pertinent records that 
remain outstanding.  In December 2004, the RO secured a VA 
medical advisory opinion in this matter.  VA's duty to assist 
is met.

II.	Factual Background

The veteran died in November 2004.  The certified cause of 
his death was pneumonia; the underlying causes listed were 
congestive heart failure and renal failure.  At the time of 
the veteran's death, his service connected disabilities 
included: PTSD, rated 70 percent; bilateral hearing loss, 
rated 50 percent; tinnitus and mastectomy scar, each rated 10 
percent; and renal glycosuria and residuals of hepatitis, 
each rated noncompensable.  The combined rating for the 
service connected disabilities was 90 percent, and a total 
disability rating based on individual unemployability had 
been assigned from May 2004.

The veteran's service medical records (SMRs) contain no 
mention of pneumonia, congestive heart failure or renal 
failure.  There is no documentation of hypertension.  The 
SMRs note renal glycosuria.  (Service connection for renal 
glycosuria, rated noncompensable, was established in August 
1946.)

Postservice records from 1946 to 1995 show ongoing treatment 
for various illnesses.  On August 1946 examination the 
veteran's blood pressure was 118/80.  A diagnosis of 
hypertension was noted in 1978.

Private records dated from April 1998 to November 2004 note 
history of and extensive treatment for various illnesses, to 
include ureteral cancer, renal insufficiency/hydronephrosis, 
coronary artery disease with hypertension, Parkinson's, 
dementia/Alzheimer's, chronic obstructive pulmonary disease.  

January 2003 to June 2004 VA treatment records include a June 
2004 examination report which notes that in October and 
December 2003 the veteran underwent genitourinary tract 
surgery for a bladder tumor of the that was blocking the 
opening of the left ureter; kidney failure was also noted.  
The examiner opined that the veteran's bladder tumor, which 
was blocking the ureter and causing a nonfunctioning left 
kidney and his kidney failure were unrelated to his service.  
It was noted that the veteran did not have any discomfort 
secondary to his service connected renal glycosuria. 

Records of the veteran's terminal hospitalization show that 
he was admitted with a complaint of difficulty breathing.  It 
was noted that he had a past history of hypertension, kidney 
disease, as well as bladder/prostate cancer.  The admitting 
diagnosis was respiratory failure secondary to chronic 
obstructive pulmonary disease.  A November [redacted], 2004 progress 
record from Dr. G. notes that the veteran was admitted with 
sepsis and had developed acute and chronic renal 
insufficiency.  He died on November [redacted], 2004.

At the RO's request for an advisory opinion as to whether or 
not the veteran's service connected renal glycosuria 
contributed to cause his death, a surgeon reviewed the 
veteran's C-file and in December 2004 opined as follows:

"It is the opinion of the examiner that it is not as 
likely as not that the glycosuria contributed to the 
veteran's renal failure.  The evidence for this statement 
is review of the chart which indicates that [the veteran] 
had had hypertension for many years and renal failure 
secondary to hypertension for many years.  For the 
rationale, it shows that he had a hyperglycemia that was 
borderline at most, with blood sugar of 125 and 126.  The 
hypertension was a long-term problem as was the chronic 
renal failure secondary to the hypertension.  It is the 
opinion of the examiner that the glycosuria and the 
hyperglycemia were of a minor significance in causing any 
chronic renal failure.  The primary cause of the chronic 
renal failure was the hypertension".

In her substantive appeal the appellant contends that the 
veteran's service connected PTSD caused his hypertension, 
which in turn led to his problem with congestive heart 
failure, which caused the pneumonia that ultimately caused 
his demise.

III.	Criteria and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is inherently one 
not related to the primary cause.  In determining whether a 
service connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that a service-connected disability casually shared in 
producing death; rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312 (c) (1).

A disability may be service-connected if it resulted from 
injury or disease incurred or aggravated in line of duty in 
the active military, naval, or air service.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for certain chronic diseases, to include 
cardiovascular-renal disease, including hypertension, may be 
established on a presumptive basis if such diseases became 
manifested to a compensable degree within a specified time 
(one year for such disorders) after discharge from active 
duty.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The veteran's death certificate shows that the 
primary/immediate cause of his death was pneumonia and the 
underlying causes were congestive heart failure and renal 
failure.  As these disorders were not manifested in service 
or in the first year following the veteran's service 
discharge and are not shown to have been directly related to 
the veteran's service, service connection for the cause of 
the veteran's death on the basis that the primary cause of 
death was incurred or aggravated in service (or may be 
presumed to have been incurred in service as a chronic 
disease under 38 U.S.C.A. § 1112) and thus was service 
connected is not warranted.

The appellant's theory of entitlement to the benefit sought 
is essentially one of secondary service connection, i.e., 
that a service connected disability, PTSD caused 
hypertension, which in turn caused the veteran's renal 
failure and heart failure, and ultimately his death.  There 
is no competent evidence that supports this theory of 
causation.  The appellant's arguments in this matter are not 
competent evidence, as she is a layperson.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 
Finally, there is for consideration the question of whether 
service connection for the cause of the veteran's death is 
warranted on the basis.  Because renal glycosuria was service 
connected and renal failure was a primary cause of the 
veteran's death, consideration of this question requires 
analysis of whether there was a nexus between the veteran's 
service connected glycosuria and his renal failure.  As the 
evidence of record did not provide sufficient guidance in the 
matter, VA obtained an advisory medical opinion.  A physician 
who reviewed the record opined in December 2004 in essence 
that the veteran's glycosuria was unrelated to his renal 
failure (because the glycosuria was borderline at most, and 
of minor significance, and hypertension was implicated as the 
cause of the renal failure).  There is no competent evidence 
in the record to the contrary, and the opinion is persuasive.  
The veteran's residuals of hepatitis were not symptomatic; 
consequently there is no evidentiary basis for finding that 
they contributed to cause his death.  His other service 
connected disabilities did not affect a vital organ, and were 
neither debilitating nor progressive in nature.  

In summary, there is no basis in the record for finding that 
any of the service connected disabilities contributed 
substantially or materially to cause the veteran's death.  
The preponderance of the evidence is against the appellant's 
claim; hence, the reasonable doubt doctrine does not apply, 
and the claim must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


